DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 7 and 16 is/are objected to because of the following informalities:
At line 21 of claim 7, “flown” should be replaced with “flow”.
At line 14 of claim 16, “flown” should be replaced with “flow”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parkinson et al. (US Publication 2012/0086191).
In regards to claim(s) 7 and 9, Parkinson et al. discloses the claimed limitations including a gas generator (10), comprising:
an igniter (26);
a housing (12) accommodating the igniter, provided with a gas discharge port (60), and including a combustion chamber (30 and/or 40) configured to burn a gas generating agent (32 and/or 42) filled in a position to be combustible by actuation of the igniter, the igniter being disposed in a position relative to the gas generating agent filled in the combustion chamber that is shifted from a center of a cluster of the gas generating agent;
an isolating part (74) that surrounds at least a portion of the cluster of the gas generating agent, and forms, between the isolating part and a predetermined area where the gas discharge port is not formed, a gas flow space serving as a space in the housing where the gas generation agent is not filled (Reference is made to Figures 1-8, e.g. area between inner wall of 14 and 74); and
a plurality of communicating parts (holes/openings/perforations; Reference is made to Paragraphs 0026-0032 and Figures 1-8) that are provided in the isolating part and connect the combustion chamber and the gas flow space;
a portion of the plurality of communicating parts being configured to allow a combustion product generated by combustion of the gas generating agent (32) disposed proximal to the igniter to flow into the gas flow space, and another portion of the plurality of communicating parts being configured to allow a combustion product flowing through the gas flow space to flow out toward the gas generating agent disposed distal to the igniter (Reference is made to Figures 1-8); and,
wherein the gas flow space is in communication only with the combustion chamber, such that the combustion product flowing into the gas flow space from the combustion chamber flows out from the gas flow space only into the combustion chamber (Reference is made to Figures 1-2 and Paragraph 0032); and,
wherein the housing is formed by joining at least two members (12,14 or 12,16), two of the at least two members being integrated by welding at a predetermined welded part (24 or 36), and the predetermined welded part being separated from the combustion chamber by the gas flow space (Reference is made to Figures 1-2 and Paragraphs 0020-0024).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parkinson et al. (US Publication 2012/0086191) in view of Matsuda (US 2004/0244632).
In regards to claim(s) 8 and 10, Parkinson et al. discloses the claimed limitations excluding opening areas increasing in size as a distal position from the igniter increases in distance.  Examiner notes that claim 10 is similar to claim 9, the limitations of which have been fully addressed above.
In regards to claim(s) 8, Matsuda discloses varying areas of openings as a function of desired pressure and varying overall pressure.  Examiner notes that one of ordinary skill in the art would have knowledge of pressure, specifically gases flow from high pressure regions to low pressure regions as well as according to paths of least resistance, where a path of lower resistance may be correlated to a larger opening area.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the openings of Parkinson et al. in view of the teachings of Matsuda to include varying an opening area of the isolating part(s) (74 and/or 46) of Parkinson et al. so as to provide for improved flow rates and increased assurance of ignition of the ignition materials.
Allowable Subject Matter
Claim(s) 11-15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 16-23 is/are allowed.
Response to Arguments
Applicant's arguments filed June 2, 2022 have been fully considered but they are not persuasive.
Examiner maintains the previous rejection is proper. The remarks directed to Figures 3A and 3B are at the opposed end of the isolating part (74), which clearly shows and discloses a mesh structure.  The isolating part (74) of Parkinson et al. would allow the combustion products to flow as recited in the amended limitations.
In regards to claim 16, the rejection under 35 U.S.C. 102 has been withdrawn in view of newly added limitations in combination with the other structure including, but not limited to the placement of the ignitor “disposed within the combustion chamber”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                                                                                                                                    
BARRY GOODEN JR
Primary Examiner
Art Unit 3616